Title: To Thomas Jefferson from Henry Guest, 28 December 1804
From: Guest, Henry
To: Jefferson, Thomas


                  
                     Brunswick East Jersy 28 December 1804
                  
                  Go Little Essay but go with Care
                  Nor Meet ill wind our Presidants Ear
                  He by the God of Man is taught
                  Gives his time to Studious thought
                  Who is Government here is nearly Divine
                  Which Shall to Futre Ages Shine
                  and Rival Woundrous Alfred thine
                  Sir—
                   I took the Liberty in June 1801 To Send for your Inspection a Small Pamphlet that I thought Containd Assential hints on Several Subjects that might be made usefull in our Country—And your notice that it Came Duly to hand—For which Condesention Be pleased to Except my most Sincear thanks—Since Which I have not heard whither they were worthy your attention or not—
                  Sir 
                  I have a number of matters to relate to you as a Philosopher that has past under My Agency—And Several that I apprehend would be usefull to our Country—But I well Know that you are pressed with your Duty in Governmental affairs—Beside I moste sensibly feel that Distance in the Sphere of Life that without your Leve to trouble you, Even with one Line, and give me Leve to assure that this is wrote with Reluctance—But Sir as I have passed My Eleventh Climatric, and Cannot Expect much Longer to Continue, on the mortal side of time, hope to have your pardon, for any obstruction in your time. 
                  I am Sir all that the most Ingenuous Pen Can Say Yours
                  
                     Henry Guest 
                     
                  
               